                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                     IN THE UNITED STATES DISTRICT COURT                           January 15, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                               HOUSTON DIVISION

AWARDS DEPOT, LLC,                           §
                                             §
                     Plaintiff,              §
                                             §
VS.                                          §    CIVIL ACTION NO. H-18-1838
                                             §
TROPHY DEPOT, INC.,                          §
                                             §
                     Defendant.              §

                                          ORDER

       Awards Depot, LLC, has sued Trophy Depot, Inc., seeking damages and a declaratory

judgment for its breach of contract claim arising out of a Settlement Agreement the parties

entered in an earlier trademark infringement case. (Docket Entry Nos. 1, 37). Awards Depot

moved for partial summary judgment on the contract-interpretation issue of the meaning of

“Year 2” in the Settlement Agreement. (Docket Entry No. 42). Trophy Depot responded in

opposition but did not cross-move for summary judgment on the same issue. (Docket Entry No.

43).

       The parties’ Settlement Agreement provides a timetable for Awards Depot to stop using

its name and its website, “awardsdepot.com.” (Docket Entry No. 42-1 at 1). The timetable

requires that in “Year 2 – [Awards Depot] ceases all online and other advertising of its name

[Awards Depot], continuing the use of awardsdepot.com only as a “redirect” to a new website

(URL) ‘NewSite.’” (Id.).

       Awards Depot argues that the Settlement Agreement’s terms did not require Awards

Depot to stop using its website until October 24, 2018, at the end of “Year 2.” (Docket Entry

No. 42 at 3). Trophy Depot argues that triable fact issues exist over whether the Settlement
Agreement’s language requires Awards Depot to stop using its website by October 24, 2017, at

the beginning of “Year 2.” (Docket Entry No. 43 at 9–23). At a minimum, Trophy Depot has

offered a reasonable alternative interpretation of the Settlement Agreement’s terms. It may be

the only reasonable interpretation. Awards Depot’s motion for summary judgment, (Docket

Entry No. 42), is denied. A status conference is set for January 30, 2020, at 9:30 a.m.

              SIGNED on January 15, 2020, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                               2
